United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1597
                        ___________________________

                        Peter Yakowicz; Susan Yakowicz

                      lllllllllllllllllllll Plaintiffs - Appellants

                                           v.

BAC Home Loans Servicing, LP; Mortgage Electronic Registration Systems, Inc.;
 The Bank of New York Mellon, formerly known as The Bank of New York, as
 Trustee for the Certificateholders of CWABS, Inc., Asset-Backed Certificates,
                      Series 2002-6, Assignee of Mortgage

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                            Submitted: January 7, 2014
                             Filed: January 13, 2014
                                  [Unpublished]
                                 ____________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Peter and Susan Yakowicz brought the instant suit claiming breach of contract
and violations of the Real Estate Settlement Procedures Act (RESPA), 12 U.S.C.
§ 2605(c), (e)(2), arising out of defendants’ denials of their mortgage-loan
modification applications and subsequent foreclosure on their home. The district
court1 granted defendants’ motion to dismiss under Federal Rule of Civil Procedure
12(b)(6), and this appeal followed. On appeal, the Yakowiczes have filed two pro se
motions to supplement the record.

       After reviewing the record below and the parties’ arguments on appeal, we
deny the motions to supplement the record, because appellants fail to demonstrate that
the new evidence was actually unavailable before the district court decided the case.
See Bell v. Pfizer, Inc., 716 F.3d 1087, 1092 (8th Cir. 2013). Further, upon our
careful de novo review, see Butler v. Bank of Am., N.A., 690 F.3d 959, 961 (8th Cir.
2012) (standard of review), we agree with the district court that appellants failed to
state a claim for a RESPA violation or for breach of contract, see Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (complaint must contain sufficient factual matter, accepted
as true, to state claim plausible on its face); Park Nicollet Clinic v. Hamann, 808
N.W.2d 828, 833 (Minn. 2011) (elements of breach-of-contract claim under
Minnesota law).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.
                                         -2-